ORDER
PER CURIAM.
Montague appeals the trial court’s denial of his motion for release from pretrial detention. He is charged with premeditated first-degree murder. He is being held pursuant to D.C.Code § 23-1325 (1986 Supp.), on the ground of dangerousness. He attacks the constitutionality of his further detention under that statute.
The assertion of rights requires due diligence. In considerable part, the issues on this appeal were presented to the trial court in appellant’s motion for release filed on September 26, including those involved in United States v. Melendez-Carrion, 790 F.2d 984 (2d Cir.1986), the most recent of the four cases chiefly relied on in the current appeal. The trial court ruled against appellant on October 10, 1986. A notice of appeal from that adverse ruling was filed on October 21. However, the appeal was not further pursued, even though an acceleration of the complained-of delay in indictment or the setting of an early trial date might have been possible modes of relief afforded by this court. (No appeals were taken at all from the two prior denials of motions for pretrial release, entered on March 3 and July 25.)
The motion for release presently before us was filed on November 21. It was heard and denied on December 10. Appellant filed his notice of appeal on January 8, barely within the allowable thirty-day period. The motion for expedited hearing and consideration of the appeal was filed on January 13.
At the December 10 hearing, a trial date of March 9 was set. The trial court originally proposed a trial date of February 3. One of appellant’s counsel said she had another trial on that date. A brief further discussion ensued and finally the date of March 9 was picked, to which appellant’s counsel agreed. No effort was made to press for an earlier date, although such a step might have been a lesser but still significant mode of relief to appellant’s complained-of pretrial confinement.
*867On this record, we think that appellant is in no position to expect, through order of this court, the sought release from confinement prior to the presently scheduled trial date of March 9. We were assured by government counsel at oral argument that every expectation exists that the trial will take place as scheduled. If this occurs, the issues on this appeal will moot out insofar as appellant is concerned. If this does not occur (other than by act of appellant) and we are so advised by counsel, we will endeavor to render a decision promptly. Accordingly, the order of detention is affirmed subject to a timely motion to reconsider.